Title: To George Washington from Joseph Reed, 19 January 1779
From: Reed, Joseph
To: Washington, George


Sir
Council Chamber [Philadelphia] January 19th 1779

At the desire of Council I enclose your Excellency a state of Colonel Samuel Attlees claim upon which are founded his expectations to be recommended to Congress as a brigadier General of this state I also enclose your Excellency the resolutions of the Council of safety respecting the prisoners and the plan of arrangement from which you will have a very clear and explicit view of Colonel Attlees pretensions upon all these the Council request your Excellency to favour them with your opinion how far it may be proper to recommend him to Congress.
I have only to add that if consistent with Justice and military rules Colonel Atlee can be advanced, this Board are of Opinion his merit and sufferings render him worthy their regard and attention. I am with every sentiment of Respect and regard Your Excellencies most Obedient humble servant
Jos: Reed President
